DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendment filed 1/14/2019 (after the filing date of the instant application) has been entered.  Claim 1 has been canceled.  New claims 2-21 have been added and are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 recites, “wherein the layer comprises up to about 70% by weight of low density polyethylene, up to about 20% by weight of linear low density polyethylene in about 20%, and up to about 25% polystyrene by weight” (emphasis added) on lines 1-3, however, the original disclosure at the time of filing does not support the claimed ranges.  Claims 5-11 depend from claim 4 and do not remedy the above, and thus are rejected for 
Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 recites, “wherein the multilayer stretch film is elongated about 200% when changed from the unstretched state to the stretched state” (emphasis added), however, the original disclosure at the time of filing fails to support the claimed elongated about 200% limitation.  Claims 13-16 depend upon claim 12 and do not remedy the above, and thus are rejected for the same reasons.  Further, claims 13-15 recite open-ended thickness ranges that are not supported by the original disclosure at the time of filing.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites, “wherein a thickness of the multilayer stretch film is greater than about 3 mils, wherein a stretching force of greater than about 200 pounds is applied to the multilayer stretch film to elongate the multilayer stretch film by about 200% about 8.5% to about 25% by weight polystyrene, about 40% to about 80% by weight of low density polyethylene, and about 10% to about 30% by weight of low density polyethylene (emphasis added); however, the original disclosure at the time of filing fails to provide support for the bolded limitations, wherein in addition to the thickness, elongation and about 8.5wt% polystyrene limitations that are already discussed above, claim 21 recites two separate ranges for the LDPE that together are not supported by the original disclosure, and separately, the about 10% to about 30% by weight is not supported with respect to LDPE.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "not appreciably slippery" in claim 2 and “appreciably slippery” in claim 3 are relative terms which renders the claim indefinite.  The term "appreciably slippery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear how slippery or non-slippery the layer would need to be in the unstretched and/or stretched state(s) in order to meet the claim limitations.  Claims 4-11 and 17-21, which depend upon claims 2-3, do not remedy the above and thus are indefinite for the same reasons.  It is further noted that:
Claims 2-11 and 21 recite the limitation “the layer”, however, given that the multilayer film of claim 2 includes three different layers, the limitation “the layer” lacks clear antecedent basis.  
Claim 17 recites, “the at least one slip layer” (emphasis added); claim 18 recites, “the at least one core layer” (emphasis added); and claim 19 recites, “the at least one cling layer” (emphasis added); however, there is insufficient antecedent basis for these limitations in the claims.  
Claim 21 recites the limitation "the stretched state" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-11 and 17-21 recite weight percentages for various components of the layer(s) without reciting a basis for the calculation, e.g. basis upon the total weight of the weight, based upon the total polymer content, etc.  Further, claim 21 recites two different weight percent ranges for the LDPE such that it is unclear whether the recitation of the two different ranges requires the layer to include two different LDPE polymers, to include a combined total of LDPE of the two, or whether one of the ranges is meant to refer to LLDPE and not LDPE, etc.
Hence, given all of the above, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, “The multilayer stretch film of 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites, “The multilayer stretch film of claim 4, wherein the layer comprises about 40% to about 80% by weight of low density polyethylene”; however claim 4 requires the content of low density polyethylene to be up to about 70% by weight such that claim 7 recites an amount of low density polyethylene beyond the maximum amount recited in claim 4.  Similarly, claim 8 recites, “The multilayer stretch film of claim 7, wherein the layer comprises about 10% to about 30% by weight of low density polyethylene”, however claim 8 depends upon claim 7 which as noted above required the low density polyethylene to be present in an amount of about 40% to about 80% such that the amount of claim 8 is outside of the amount required by claim 7.  Claims 9-11 depend upon claim 8 and do not remedy the above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claims 12-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites, “The multilayer stretch film of claim 1”, however, claim 1 has been canceled and hence claim 12 does not further limit a previously set forth claim.  Claims 13-16 depend from claim 12 and do not remedy the above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. US 2008/0038571 Al, hereinafter referred to as “Kitzmiller” (although the first inventor’s name is misspelled in the publication as KIitzmiller.) by reading upon the claimed “layer comprising polyethylene and polystyrene” and thus anticipating the broadly claimed multilayer stretch film of instant claims 2-3 given the lack of clarity with regards to the “is not appreciably slippery” and “is appreciably slippery” limitations of instant claims 2 and 3 as discussed in detail above (Entire document, particularly Abstract; Paragraphs 0004, 0017, 0020, and 0022.)
With regards to instant claims 4-5, Kitzmiller discloses that the non-cling or slip layer comprises about 40-80wt% of propylene homopolymer, about 15-59wt% propylene random copolymer, and from about 1-5wt% of polystyrene, and from 0-10wt%, most preferably about 0.1-1.5wt% of additives such as the slip agents provided in the LDPE masterbatch in a content of 5% (thus 95% of the masterbatch is LDPE carrier), such that the non-cling or slip layer disclosed by Kitzmiller comprises up to about 10wt% LDPE falling within the claimed “up to about 70% by weight” LDPE, 0wt% linear low density polyethylene (LLDPE) falling within the claimed “up to about 20% by weight” LLDPE, and about 1-5wt% of polystyrene falling within the claimed “up to about 25% polystyrene by weight” as recited in instant claim 4 as well as the claimed about 1% to about 25% of instant claim 5, thereby anticipating instant claims 4-5 given 
With regards to instant claims 17-20, Kitzmiller discloses that the non-cling or slip layer as the “first layer” comprises about 5-40% by weight of the film thereby anticipating instant claim 17 (Paragraph 0017, Claim 20); the core or second layer comprises about 50-90% by weight of the film thereby anticipating instant claim 18 (Paragraph 0011, Claim 21); the cling or third layer comprises about 5-40% by weight of the film thereby anticipating instant claim 19 (Paragraph 0007, Claim 22); and the core or second layer comprises from about 97-99.9% by weight of LLDPE thereby anticipating instant claim 20 (Paragraph 0011, Claim 9.)
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tukachinsky (US2008/0311368.)  Tukachinsky discloses a multilayer slip-cling stretch film having improved slip properties as the film is stretched, reading upon the broadly claimed “the layer is not appreciably slippery when the multilayer stretch film is in an unstretched state” and “is appreciably slippery when the multilayer stretch film is in a stretched state” as broadly claimed in instant claims 2 and 3, respectively (Abstract; Paragraph 0038); wherein the film comprises a “slip” layer 102 that generally comprises a polymer composition yielding a low coefficient of friction, particularly a polyolefin blend of polypropylene and high density polyethylene with the balance comprising at least one resin or additive (Paragraphs 0014-0017); an intermediary or core layer 106 that may have an A-B-A structure of layers 108/110/112, with A being LLDPE and B being LLDPE with a white concentrate (Paragraphs 0025-0029); and a “cling” layer 104 comprising a styrenic block copolymer (reading upon the broadly claimed polystyrene) and one or more additional resins such as LDPE, LLDPE, and VLDPE (reading upon the broadly claimed polyethylene), and conventional additives (Paragraphs 0018-0023);  by Tukachinsky anticipates the claimed invention as recited in instant claims 2-3.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, claims 2-3 as well as claims 4- are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tukachinsky (US2008/0311368) in view of Dobreski (USPN 4,804,564) or Moore (USPN 4,957,679.)  
As discussed above, Tukachinsky discloses a multilayer slip-cling stretch film having improved slip properties as the film is stretched, reading upon the broadly claimed “the layer is not appreciably slippery when the multilayer stretch film is in an unstretched state” and “is appreciably slippery when the multilayer stretch film is in a stretched state” as broadly claimed in instant claims 2 and 3, respectively (Abstract; Paragraph 0038); wherein the film comprises a “slip” layer 102 that generally comprises a polymer composition yielding a low coefficient of friction, particularly a polyolefin blend of polypropylene and high density polyethylene (HDPE) with the balance comprising at least one resin or additive (Paragraph 0015); an intermediary or “core” layer 106 that may have an A-B-A structure of layers 108/110/112, with A being LLDPE prima facie obviousness to substitute one known element for another to obtain predictable results and/or prima facie obviousness to incorporate the polystyrene homopolymer to improve the slip properties of the slip layer taught by Tukachinsky based upon the teachings of Dobreski or Moore and the reasonable expectation of success, particularly given that Tukachinsky also discloses that the film may be produced as a blown film (Paragraph 0034.)  Thus, the invention as recited in instant claims 2-6 would have been obvious over the teachings of Tukachinsky in view of Dobreski or Moore.  With regards to instant claims 7-8, given that Tukachinsky discloses the incorporation of LDPE within the cling layer as well as the individual 
With regards to instant claims 12-16 (assuming that claim 12 is meant to depend from claim 2), Tukachinsky discloses that that the film is capable of being stretched from at least between about 40% and 400% during a final goods wrapping step, and that the film can withstand a force stretch to about 400% at about 5000 psi such that the claimed elongated percent from the unstretched to the stretched state of instant claim 12 and stretching force of instant claim 16 would have been obvious to one having ordinary skill in the art based upon the teachings of Tukachinsky in view of Dobreski or Moore (Paragraph 0037.)  Further, with regards to instant claims 13-15 which depend upon instant claim 12, Tukachinsky discloses that the overall thickness of the stretch film can vary widely according to end use specification but that in 
With regards to instant claims 17-20, Tukachinsky discloses that the “slip” layer comprise between about 5% and 20% by weight of the film, the “cling” layer comprise between about 3% and about 20% by weight, and the balance being the intermediary or core layer (Paragraph 0013) which as disclosed in Paragraph 0026 may comprise LLDPE in a range of between 50% and 100% by weight thus reading upon the ranges as recited in instant claims 17-20 and thereby rendering the invention as recited in instant claims 17-20 obvious over Tukachinsky in view of Dobreski or Moore.
With regards to instant claim 21, the limitations thereof have been discussed in detail above with regards to instant claims 15 (>3 mils film thickness), 16 (stretching force), 12 (elongation %), and 6-8 (percentages by weight) such that instant claim 21 would have been obvious over the teachings of Tukachinsky in view of Dobreski or Moore for the reasons discussed in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jaeger (US2006/0237883) discloses a multilayer stretch film having cling properties wherein the layer materials may be selected to tailor the cling properties in the unstretched state versus the stretched state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 13, 2021